170 F.3d 881
99 Cal. Daily Op. Serv. 1850, 1999 DailyJournal D.A.R. 2451UNITED STATES of America, Plaintiff-Appellee,v.Jess A. RODRIGUES, Defendant-Appellant.
No. 97-10113.
United States Court of Appeals,Ninth Circuit.
March 15, 1999.

Appeal from the United States District Court for the Northern District of California; Ronald M. Whyte, District Judge, Presiding.  D.C. No. CR-94-20031-RMW.
Before:  REINHARDT, NOONAN, and THOMPSON, Circuit Judges.

Prior report:  159 F.3d 439
ORDER

1
The opinion filed on October 28, 1998 is amended as follows:


2
At slip op. p. 12496, first p , lns 1-2 [159 F.3d at 449]:  Replace "Assistant United States Attorney Stephen Schirle" with "the prosecutor".


3
Slip op. p. 12496, third p , lns 2-3 [159 F.3d at 449]:  Replace "Assistant United States Attorney Schirle" with "the prosecutor";


4
Same paragraph, lns 7 & 9 [159 F.3d at 449]:  Replace "Schirle" with "the prosecutor".


5
Slip op. p. 12497, first p , ln 1 [159 F.3d at 449]:  Replace "Assistant United States Attorney Wayne T. Lamprey" with "The prosecutor".


6
Slip op. p. 12499, first p , lns 3-4 [159 F.3d at 450]:  Replace "Assistant United States Attorney Schirle" with "the prosecutor";


7
Same paragraph, ln 5 [159 F.3d at 450]:  Replace "Assistant United States Attorney Lamprey" with "the prosecutor".


8
Slip op. p. 12499, second p , lns 4 & 7 [159 F.3d at 450]:  Replace "Lamprey" with "The prosecutor".


9
Slip op. p. 12499, third p , ln 1 [159 F.3d at 450]:  Replace "Lamprey's" with "The prosecutor's".


10
With these amendments, the petitions for rehearing are DENIED.